PER CURIAM.
Appellant, after purchasing a home in 1994, stopped paying his yearly assessments to the appellee homeowner’s association in 1996 and made no payments thereafter. He appeals a judgment foreclosing a lien for the unpaid amount, interest, costs and substantial attorney’s fees. He raises six issues on appeal, questioning the validity of the association, the validity of the election of officers and constitutional issues, all of which are without merit. We therefore affirm.
STONE, KLEIN and HAZOURI, JJ., concur.